Scott, J. (concurring):
I entirely agree with Mr. Justice Shearn that the evidence of defendant’s secretary as to the new contract, or modification of the former contract, should have been received.
If that- evidence were in the case and was believed it would, I think, be necessary for plaintiffs to show that either they or their intestate had selected the maker for the body, had notified defendant of their choice and had allowed a reasonable time for the building of the body and the delivery of the automobile. That is what the intestate would have been obliged to do if she had lived, and the plaintiffs stand in her shoes. On the other hand, if the secretary’s evidence be not believed, the state of the case would be that defendant defaulted in making delivery within the time specified in the contract and was so in default when Mrs. Nichols died, and that she had never waived performance, although she had not demanded the return of the down payment. Mere omission to claim the results of a default does not excuse the default, although it may render necessary a new demand. *854Such a demand it is conceded the plaintiffs made. Therefore, if the evidence sought to be given by the secretary of defendant should be disbelieved by the jury the plaintiffs would be entitled to recover. The rejected evidence, therefore, is of vital importance in the case for if that be believed and the defendant can prove the allegations of its counterclaim it may turn out that it is the plaintiffs and not the defendant who are in default.
I, therefore, agree that the judgment should be reversed and a new trial granted.